I must respectfully dissent as Appellant agreed to the forfeiture of her vehicles as part of her plea negotiations. See State v. Nieves (Feb. 26, 1997), 9th Dist. No. 96CA006379, 1997 Ohio App. Lexis 639, appeal not allowed (1997), 79 Ohio St. 3d 1446. Appellant signed a written plea agreement wherein she specifically agreed "all property, money and/or evidence held by the State of Ohio or any police department is hereby forfeited to the State as a condition of this plea." The Court in accepting Appellant's plea directly addressed her regarding the written plea agreement and questioned her as to whether she understood it, had discussed it with her attorney, and whether she agreed to the terms. A trial court surely has the jurisdiction to enforce the plea agreement entered into by the parties and not countenance a party's attempt to reap the benefits of the bargain while parrying the detriments of the same.